DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 13, 2022 has been entered.
 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 – 4, 6, 8 – 9, 11, 13, and 15 – 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inoue et al. (U.S. PG Pub 2015/0116266).

Regarding Claim 1, Inoue et al. teach a touch panel-equipped display device (Figure 1, Element 100.  Paragraph 47) that includes a touch panel (Paragraph 48) and a display device (Figure 1, Element 100.  Paragraph 47), comprising: 
a display controller (Figure 1, Elements 23 - 25.  Paragraphs 56 - 58) that updates an image displayed on the display device (Figure 1, Element 100.  Paragraph 47) to an image represented by an input image; and 
a touch panel controller (Figure 1, Element 14.  Paragraph 68) that controls a scanning operation (Figure 15, Elements 11.  Paragraph 60) which is an operation of scanning whether or not the touch panel (Paragraph 48) is touched or approached by (Element “close to.”  Paragraphs 77 – 78) a detection object, wherein 
the display controller (Figure 1, Elements 23 - 25.  Paragraphs 56 - 58) causes the display device (Figure 1, Element 100.  Paragraph 47) to sequentially update display of each line of a display image during each of display update horizontal periods (Figure 15, Element 1H.  Paragraph 97) in each of frame update cycles (Figure 15, Element One Frame.  Paragraph 91) that are cycles each having a same time length as a frame cycle of an input image (Figure 15, Element One Frame.  Paragraph 91), the display update horizontal period (Figure 15, Element One-line block scanning period.  Paragraph 85) includes a horizontal blanking period (Figure 11, Element t4.  Paragraph 119) and a display update period (Figure 15, Element 1H.  Paragraph 91) and the display controller (Figure 1, Elements 23 - 25.  Paragraphs 56 - 58) causing the display device (Figure 1, Element 100.  Paragraph 47) to sequentially update display of the respective lines of the display image during each of the display update periods (Figure 15, Element 1H.  Paragraph 91) in each of the horizontal periods (Figure 15, Element 1H.  Paragraph 97), and including a vertical blanking period (Figure 15, Element V-Blank.  Paragraph 155) in which one cycle has a same time length as a vertical blanking period (Figure 15, Element V-Blank.  Paragraph 155) of the input image, the display update horizontal periods (Figure 15, Element 1H.  Paragraph 97) which are provided as many as a number of lines of the input image and each of which has a shorter time length than (Seen in Figure 15) a horizontal cycle of the input image (Figure 15, Element One Frame.  Paragraph 152), and a display update interruption period (Figure 15, Element t5.  Paragraph 152) in which previous and subsequent periods are the display update horizontal periods (Figure 15, Element 1H.  Paragraph 97), and causes the display device (Figure 1, Element 100.  Paragraph 47) to interrupt the update of the display image during the display update interruption period (Figure 15, Element t5.  Paragraph 152),
the touch panel controller (Figure 1, Element 14.  Paragraph 68) causes the touch panel (Paragraph 48) to perform a scanning operation (Figure 15, Elements 11.  Paragraph 60) during the vertical blanking period (Figure 15, Element V-Blank.  Paragraph 155) and the display update interruption period (Figure 15, Element t5.  Paragraph 152) and the horizontal blanking period (Figure 11, Element t4.  Paragraph 119) of each of the display update horizontal periods (Figure 15, Element 1H.  Paragraph 97) in each of the frame update cycles (Figure 15, Element One Frame.  Paragraph 91), and stops the scanning operation (Figure 15, Elements 11.  Paragraph 60) of the touch panel (Paragraph 48) during the display update period (Figure 15, Element 1H.  Paragraph 91) in each of the display update horizontal periods (Figure 15, Element 1H.  Paragraph 97), and 
the display update interruption period (Figure 15, Element t5.  Paragraph 152) and the horizontal blanking period (Figure 11, Element t4.  Paragraph 119) are different time periods (Seen in Figures 11 and 15).

Regarding Claim 3, Inoue et al. teach the touch panel-equipped display device (Figure 1, Element 100.  Paragraph 47) according to claim 1 (See Above), wherein the display controller (Figure 1, Elements 23 - 25.  Paragraphs 56 - 58) includes: 
a FIFO-type buffer (Figure 1, Element 23.  Paragraph 56.  Inoue et al. discloses that a shift register receives trigger signals from the control device in order to sequentially select scanning lines.) that stores pixel data of the input image; and 
a display update unit that reads and transfers the pixel data for one line from the buffer (Figure 1, Element 23.  Paragraph 56.  Inoue et al. discloses that a shift register receives trigger signals from the control device in order to sequentially select scanning lines.) to the display device (Figure 1, Element 100.  Paragraph 47) so as to update the display image on the display device (Figure 1, Element 100.  Paragraph 47) by one line during each of the display update horizontal periods (Figure 15, Element 1H.  Paragraph 97), and interrupts the read from the buffer and the transfer to the display device (Figure 1, Element 100.  Paragraph 47) of the pixel data so as to stop the update of the display image of the display device (Figure 1, Element 100.  Paragraph 47) during the display update interruption period (Figure 15, Element t5.  Paragraph 152).

Regarding Claim 4, Inoue et al. teach the touch panel-equipped display device (Figure 1, Element 100.  Paragraph 47) according to claim 3 (See Above), wherein the display update interruption period (Figure 15, Element t5.  Paragraph 152) appears a plurality of times (Seen in Figure 15) during each of the frame update cycles (Figure 15, Element One Frame.  Paragraph 91).

Regarding Claim 6, Inoue et al. teach the touch panel-equipped display device (Figure 1, Element 100.  Paragraph 47) according to claim 3 (See Above), wherein a timing at which the display update interruption period (Figure 15, Element t5.  Paragraph 152) appears during the frame update cycle changes for each of (Seen in Figure 15) the frame update cycles (Figure 15, Element One Frame.  Paragraph 91).

Regarding Claim 8, Inoue et al. teach the touch panel-equipped display device (Figure 1, Element 100.  Paragraph 47) according to claim 1 (See Above), wherein the display controller (Figure 1, Elements 23 - 25.  Paragraphs 56 - 58) includes: 
a FIFO-type buffer (Figure 1, Element 23.  Paragraph 56.  Inoue et al. discloses that a shift register receives trigger signals from the control device in order to sequentially select scanning lines.) that stores pixel data of the input image; and 
a display update unit that reads and transfers the pixel data for one line from the buffer (Figure 1, Element 23.  Paragraph 56.  Inoue et al. discloses that a shift register receives trigger signals from the control device in order to sequentially select scanning lines.) to the display device (Figure 1, Element 100.  Paragraph 47) so as to update the display image on the display device (Figure 1, Element 100.  Paragraph 47) by one line during each of the display update horizontal periods (Figure 15, Element 1H.  Paragraph 97), and interrupts the read from the buffer and the transfer to the display device (Figure 1, Element 100.  Paragraph 47) of the pixel data so as to stop the update of the display image of the display device (Figure 1, Element 100.  Paragraph 47) during the display update interruption period (Figure 15, Element t5.  Paragraph 152).

Regarding Claim 9, Inoue et al. teach the touch panel-equipped display device (Figure 1, Element 100.  Paragraph 47) according to claim 8 (See Above), wherein the display update interruption period (Figure 15, Element t5.  Paragraph 152) appears a plurality of times during each of (Seen in Figure 15) the frame update cycles (Figure 15, Element One Frame.  Paragraph 91).

Regarding Claim 11, Inoue et al. teach the touch panel-equipped display device (Figure 1, Element 100.  Paragraph 47) according to claim 8 (See Above), wherein a timing at which the display update interruption period (Figure 15, Element t5.  Paragraph 152) appears during the frame update cycle changes for each of (Seen in Figure 15) the frame update cycles (Figure 15, Element One Frame.  Paragraph 91).

Regarding Claim 13, Inoue et al. teach a control method of a touch panel-equipped display device (Figure 1, Element 100.  Paragraph 47) for controlling the touch panel-equipped display device (Figure 1, Element 100.  Paragraph 47) including a touch panel (Paragraph 48) and a display device (Figure 1, Element 100.  Paragraph 47), the control method comprising: 
a display control step of updating an image displayed on the display device (Figure 1, Element 100.  Paragraph 47) to an image represented by an input image; and 
a touch panel (Paragraph 48) control step of controlling a scanning operation (Figure 15, Elements 11.  Paragraph 60) which is an operation of scanning whether or not the touch panel (Paragraph 48) is touched or approached by (Element “close to.”  Paragraphs 77 – 78) a detection object, wherein 
in the display control step, the display device (Figure 1, Element 100.  Paragraph 47) is caused to sequentially update display of each line of a display image during each of the display update horizontal periods (Figure 15, Element 1H.  Paragraph 97) in each of frame update cycles (Figure 15, Element One Frame.  Paragraph 91) that are cycles each having a same time length as a frame cycle of an input image (Figure 15, Element One Frame.  Paragraph 91), the display update horizontal period (Figure 15, Element One-line block scanning period.  Paragraph 85) includes a horizontal blanking period (Figure 11, Element t4.  Paragraph 119) and a display update period (Figure 15, Element 1H.  Paragraph 91) and the display controller (Figure 1, Elements 23 - 25.  Paragraphs 56 - 58) causing the display device (Figure 1, Element 100.  Paragraph 47) to sequentially update display of the respective lines of the display image during each of the display update periods (Figure 15, Element 1H.  Paragraph 91) in each of the horizontal periods (Figure 15, Element 1H.  Paragraph 97), and including a vertical blanking period (Figure 15, Element V-Blank.  Paragraph 155) in which one cycle has a same time length as a vertical blanking period (Figure 15, Element V-Blank.  Paragraph 155) of the input image, display update horizontal periods (Figure 15, Element 1H.  Paragraph 97) which are provided as many as a number of lines of the input image and each of which has a shorter time length than a horizontal cycle of the input image (Figure 15, Element One Frame.  Paragraph 152), and a display update interruption period (Figure 15, Element t5.  Paragraph 152) in which previous and subsequent periods are the display update horizontal periods (Figure 15, Element 1H.  Paragraph 97), and the display device (Figure 1, Element 100.  Paragraph 47) is caused to interrupt the update of the display image during the display update interruption period (Figure 15, Element t5.  Paragraph 152), and 
in the touch panel (Paragraph 48) control step, the touch panel (Paragraph 48) is caused to perform a scanning operation (Figure 15, Elements 11.  Paragraph 60) the touch panel controller (Figure 1, Element 14.  Paragraph 68) causes the touch panel (Paragraph 48) to perform a scanning operation (Figure 15, Elements 11.  Paragraph 60) during the vertical blanking period (Figure 15, Element V-Blank.  Paragraph 155) and the display update interruption period (Figure 15, Element t5.  Paragraph 152) and the horizontal blanking period (Figure 11, Element t4.  Paragraph 119) of each of the display update horizontal periods (Figure 15, Element 1H.  Paragraph 97) in each of the frame update cycles (Figure 15, Element One Frame.  Paragraph 91), and stops the scanning operation (Figure 15, Elements 11.  Paragraph 60) of the touch panel (Paragraph 48) during the display update period (Figure 15, Element 1H.  Paragraph 91) in each of the display update horizontal periods (Figure 15, Element 1H.  Paragraph 97), and 
the display update interruption period (Figure 15, Element t5.  Paragraph 152) and the horizontal blanking period (Figure 11, Element t4.  Paragraph 119) are different time periods (Seen in Figures 11 and 15).

Regarding Claim 15, Inoue et al. teach the control method of the touch panel-equipped display device (Figure 1, Element 100.  Paragraph 47) according to claim 13 (See Above), wherein the display update interruption period (Figure 15, Element t5.  Paragraph 152) appears a plurality of times (Seen in Figure 15) during each of the frame update cycles (Figure 15, Element One Frame.  Paragraph 91).

Regarding Claim 16, Inoue et al. teach the control method of the touch panel-equipped display device (Figure 1, Element 100.  Paragraph 47) according to claim 13 (See Above), wherein a timing at which the display update interruption period (Figure 15, Element t5.  Paragraph 152) appears during the frame update cycle changes for each of (Seen in Figure 15) the frame update cycles (Figure 15, Element One Frame.  Paragraph 91).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7, 10, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (U.S. PG Pub 2015/0116266) in view of Shepelev et al. (U.S. PG Pub 2013/0057511).

Regarding Claim 5, Inoue et al. teach the touch panel-equipped display device (Figure 1, Element 100.  Paragraph 47) according to claim 4 (See Above).  Inoue et al. is silent with regards to wherein a time length of the display update interruption period is an integral multiple of the horizontal cycle of the input image.
Shepelev et al. teach wherein a time length of the display update interruption period (Figure 3, Element 320.  Paragraph 60) is an integral multiple (Paragraph 60) of the horizontal cycle of the input image (Figure 3, Element Period A – D.  Paragraph 60).
Inoue et al. teach a device which is different from the claimed interface apparatus by the substitution of the step(s) of a capacitive sensing period.  Shepelev et al. teaches the substituted step(s) of the capacitive sensing period being a multiple of a horizontal cycle and their functions were known in the art to provide the capacitive sensing period being a multiple of a horizontal cycle.
The capacitive sensing period of Inoue et al. could have been substituted with capacitive sensing period as taught by Shepelev et al. and the results would have been predictable and resulted in the capacitive sensing period being a multiple of a horizontal cycle.  Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.  The examiner further notes that Shepelev et al. discloses “the duration of the capacitive sensing periods 320 may be adjusted according to the particular design of the input device (Paragraph 60).”

Regarding Claim 7, Inoue et al. teach the touch panel-equipped display device (Figure 1, Element 100.  Paragraph 47) according to claim 6 (See Above).  Inoue et al. is silent with regards to wherein a time length of the display update interruption period is an integral multiple of the horizontal cycle of the input image.
Shepelev et al. teach wherein a time length of the display update interruption period (Figure 3, Element 320.  Paragraph 60) is an integral multiple (Paragraph 60) of the horizontal cycle of the input image (Figure 3, Element Period A – D.  Paragraph 60).
Inoue et al. teach a device which is different from the claimed interface apparatus by the substitution of the step(s) of a capacitive sensing period.  Shepelev et al. teaches the substituted step(s) of the capacitive sensing period being a multiple of a horizontal cycle and their functions were known in the art to provide the capacitive sensing period being a multiple of a horizontal cycle.
The capacitive sensing period of Inoue et al. could have been substituted with capacitive sensing period as taught by Shepelev et al. and the results would have been predictable and resulted in the capacitive sensing period being a multiple of a horizontal cycle.  Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.  The examiner further notes that Shepelev et al. discloses “the duration of the capacitive sensing periods 320 may be adjusted according to the particular design of the input device (Paragraph 60).”


Regarding Claim 10, Inoue et al. teach the touch panel-equipped display device (Figure 1, Element 100.  Paragraph 47) according to claim 9 (See Above).  Inoue et al. is silent with regards to wherein a time length of the display update interruption period is an integral multiple of the horizontal cycle of the input image.
Shepelev et al. teach wherein a time length of the display update interruption period (Figure 3, Element 320.  Paragraph 60) is an integral multiple (Paragraph 60) of the horizontal cycle of the input image (Figure 3, Element Period A – D.  Paragraph 60).
Inoue et al. teach a device which is different from the claimed interface apparatus by the substitution of the step(s) of a capacitive sensing period.  Shepelev et al. teaches the substituted step(s) of the capacitive sensing period being a multiple of a horizontal cycle and their functions were known in the art to provide the capacitive sensing period being a multiple of a horizontal cycle.
The capacitive sensing period of Inoue et al. could have been substituted with capacitive sensing period as taught by Shepelev et al. and the results would have been predictable and resulted in the capacitive sensing period being a multiple of a horizontal cycle.  Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.  The examiner further notes that Shepelev et al. discloses “the duration of the capacitive sensing periods 320 may be adjusted according to the particular design of the input device (Paragraph 60).”

Regarding Claim 12, Inoue et al. teach the touch panel-equipped display device (Figure 1, Element 100.  Paragraph 47) according to claim 11 (See Above).  Inoue et al. is silent with regards to wherein a time length of the display update interruption period is an integral multiple of the horizontal cycle of the input image.
Shepelev et al. teach wherein a time length of the display update interruption period (Figure 3, Element 320.  Paragraph 60) is an integral multiple (Paragraph 60) of the horizontal cycle of the input image (Figure 3, Element Period A – D.  Paragraph 60).
Inoue et al. teach a device which is different from the claimed interface apparatus by the substitution of the step(s) of a capacitive sensing period.  Shepelev et al. teaches the substituted step(s) of the capacitive sensing period being a multiple of a horizontal cycle and their functions were known in the art to provide the capacitive sensing period being a multiple of a horizontal cycle.
The capacitive sensing period of Inoue et al. could have been substituted with capacitive sensing period as taught by Shepelev et al. and the results would have been predictable and resulted in the capacitive sensing period being a multiple of a horizontal cycle.  Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.  The examiner further notes that Shepelev et al. discloses “the duration of the capacitive sensing periods 320 may be adjusted according to the particular design of the input device (Paragraph 60).”

Regarding Claim 14, Inoue et al. teach the control method of the touch panel-equipped display device (Figure 1, Element 100.  Paragraph 47) according to claim 13 (See Above).  Inoue et al. is silent with regards to wherein a time length of the display update interruption period is an integral multiple of the horizontal cycle of the input image.
Shepelev et al. teach wherein a time length of the display update interruption period (Figure 3, Element 320.  Paragraph 60) is an integral multiple (Paragraph 60) of the horizontal cycle of the input image (Figure 3, Element Period A – D.  Paragraph 60).
Inoue et al. teach a device which is different from the claimed interface apparatus by the substitution of the step(s) of a capacitive sensing period.  Shepelev et al. teaches the substituted step(s) of the capacitive sensing period being a multiple of a horizontal cycle and their functions were known in the art to provide the capacitive sensing period being a multiple of a horizontal cycle.
The capacitive sensing period of Inoue et al. could have been substituted with capacitive sensing period as taught by Shepelev et al. and the results would have been predictable and resulted in the capacitive sensing period being a multiple of a horizontal cycle.  Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.  The examiner further notes that Shepelev et al. discloses “the duration of the capacitive sensing periods 320 may be adjusted according to the particular design of the input device (Paragraph 60).”


Response to Arguments
Regarding the first argument, in which the applicant asserts that the Office’s response to arguments in the Final Rejection (July 13, 2022) has improperly combined Figures 7 and 15 of Inoue et al. and therefore has improperly combined multiple embodiments of Inoue et al.  The examiner respectfully disagrees with the applicant’s assertion.  The examiner notes that Figure 15 was used to reject the applicant’s claim set (The examiner further notes that Figures 11 and 15 have been combined in the instant Non-Final Rejection).  The examiner further notes that Paragraph 91 was cited for showing that 1H was the horizontal scanning period.  Figure 7 is not cited in the instant or the Final Rejection (July 13, 2022).  The examiner asserts that this is not relying on Figure 7 or the corresponding embodiment, but including a citation for the cited Element (i.e., (Figure 15, Element One Frame.  Paragraph 91) is the citation for the claim element “frame update cycles.”).  Under this citation Figure 15, Element One Frame is relied upon to reject the claim element.  Furthermore, the period 1H is clearly shown in Figure 15.  Paragraph 91 is cited because it includes the language “…in each horizontal scanning period (1H) in one frame period to perform the display update (Paragraph 91.  Emphasis Added).”  Inoue et al. further discloses “The display device in a fourth exemplary embodiment has substantially the same configuration as the configuration of display device 100 described in the first exemplary embodiment. Therefore, description of the configuration of the display device in the fourth exemplary embodiment will be omitted. Further, a method for determining whether the display device has shifted to a PSR mode is also substantially the same as the method described in the first exemplary embodiment. Therefore, description of the determination method will be omitted (Paragraph 149.  Emphasis Added).”  The examiner merely cited Paragraph 91 because the description of each horizontal scanning period (1H) is omitted from the description of the fourth embodiment.  Therefore, no combination of embodiments was been made in the Final Rejection (July 13, 2022).  
The examiner further respectfully disagrees with the applicant’s assertion that multiple Figures of Inoue et al. could not be combined in the rejection.  Inoue et al. discloses “As described above, the first to twelfth exemplary embodiments have been described as examples of the technique disclosed in the present application. However, the technique in the present disclosure is not limited to these exemplary embodiments, and can also be applied to the exemplary embodiments after modification, replacement, addition, omission or the like is performed thereon. Elements described in the first to twelfth exemplary embodiments can also be combined to constitute a new exemplary embodiment (Paragraph 332.  Emphasis Added).”  Therefore, it is clear that embodiments can be properly combined to reject the instant claim language.  The examiner further notes that Figures 11 and 15 are both the same mode, and therefore the applicant’s argument regarding the normal and PSR mode is deemed as not applying to the instant Rejection.  
The Office is unmoved by the applicant’s argument and the rejection is maintained.
All other arguments are considered moot in light of the above rejection and/or the response to the first argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B SCHNIREL whose telephone number is (571)270-7690. The examiner can normally be reached Monday - Friday, 10 - 6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.B.S/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625